Wickhem, J.
The appellants contend that the provisions of sec. 226.02 (3) (b), Stats., which requires, as a condition for a foreign corporation to do business in Wisconsin, the filing of a sworn statement stating “the names and addresses of the officers of said corporation, and the name and address of the agent or manager of said corporation who may represent said corporation in this state,” apply to this case, and that where the business of such a foreign corporation requires the use of stores, the managing agent thus designated has power to rent stich stores and bind the corporation by leases entered into by him. Assuming, without deciding, that appellants’ contention as to the consequences of sec. 226.02 (3) (b) is sound, and assuming, further, that it was within the scope of Reinwald’s authority to bind the Wurlitzer Company by a lease running to him as lessee and in no way disclosing the Wurlitzer Company, we think that appellants’ contention must fail. The lease in question was executed neither *285to the Wurlitzer Company nor to Reinwald, but to Pershoh, who concededly was not an agent of the Wurlitzer Company, and had no power to bind it by a lease made in his name. Pershoh was merely an authorized dealer, and was known to be such by the appellants. The lease ran to him as lessee; he took possession, and paid the rent until the time of his default.
Under sec. 240.08, Stats., this lease, being for a longer period than one year, was required to be in writing. We can see no basis for holding that the Wurlitzer Company was a party to this lease as executed.
By the Court. — -Judgment affirmed.